Citation Nr: 1202889	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-37 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for reflex sympathetic dystrophy (RSD), left trigeminal nerve, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a July 2011 statement, the Veteran stated that she wished to withdraw the appeal for an increased rating for RSD, left trigeminal nerve.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for RSD, left trigeminal nerve have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204 , 20.1404 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In July 2011, the Veteran expressed that she wished to withdraw the appeal for an increased rating for RSD, left trigeminal nerve.  Specifically, she stated that "I understand that my symptoms to not meet the criteria for a higher rating under DC 8405."  The Board finds that this statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for an increased rating for RSD, left trigeminal nerve. 


ORDER

The claim for entitlement to an increased rating for RSD, left trigeminal nerve is dismissed.  


REMAND

The Veteran is service connected or in receipt of benefits based upon 38 U.S.C.A. § 1151 for RSD, left trigeminal nerve: facial disfigurement; prolapsed disc, L4-5; adjustment disorder with depressed mood; and right lower extremity radiculopathy.  The combined evaluation is 80 percent.

In the August 2009 VA examination, the Veteran stated that because of her nerve pain she was only able to work 2 to 3 days a week.  She expressed in April 2010 that she was unable to work full time because of her condition.  While the evidence shows that she made $15,529 in 2010, she has submitted evidence asserting that she works in a protected environment.  Furthermore, her employer states that the Veteran is at her best when she works one day a week but two days is pushing it.  The Veteran has to job share with another x-ray tech.  

In light of the assertions set forth by the Veteran and the evidence of record, the Board finds that a VA compensation and pension examination is necessary before the issue of entitlement to TDIU can be decided.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a VA examination to determine if her service connected disabilities render her unable to maintain and sustain substantially gainful employment.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


